Citation Nr: 0031751	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  96-48 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by pulmonary problems, claimed in the alternative 
as disability due to undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by sinus problems, claimed in the alternative as 
disability due to undiagnosed illness.

3.  Entitlement to service connection for an undifferentiated 
somatoform disorder, claimed in the alternative as a 
disability due to undiagnosed illness manifested by fatigue, 
depression, and forgetfulness.

4.  Entitlement to service connection for a disability 
manifested by joint pain, claimed in the alternative as 
disability due to undiagnosed illness.

5.  Entitlement to a disability rating in excess of 10 
percent for service-connected irritable bowel syndrome, on 
appeal from the initial grant of service connection.

6.  Entitlement to an increased disability rating for 
service-connected mechanical low back pain, currently 
evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and K.F.


REMAND

The veteran served on active duty from July 1988 to April 
1992.  He served in the Southwest Asian (SWA) theater of 
operations during the Persian Gulf War.  He was awarded the 
Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1995 and March 1998 rating 
decisions.  In October 1995, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
denied service connection for pulmonary and sinus problems, 
claimed in the alternative as disabilities due to undiagnosed 
illness, and for fatigue and forgetfulness, claimed in the 
alternative as disability due to undiagnosed illness.  In 
March 1998, the RO in St. Petersburg, Florida, denied service 
connection for a disability manifested by joint pain, claimed 
in the alternative as disability due to undiagnosed illness.  
The RO also granted service connection for irritable bowel 
syndrome, evaluated as 10 percent disabling.

In June 2000, a video-conference hearing was held before the 
undersigned Acting Veterans Law Judge making this decision 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2000).  The 
veteran stated that he waived the right to an in-person 
hearing.  

Additional evidentiary development is needed pursuant to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified at 38 U.S.C. § 5103A).  Potentially relevant 
medical records have not been obtained by the RO.  VA 
treatment records associated with the claims folder are dated 
in April and May 1995 and June 2000.  VA treatment records 
dated from 1995 to 2000 have not been obtained.  Further, the 
veteran is/was scheduled for upcoming appointments in July, 
November, and December 2000 at the Bay Pines VA Medical 
Center (VAMC).  Therefore, the RO should make arrangements to 
obtain these records on remand.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (VA records are constructively part 
of the record which must be considered).

VA examinations would also be beneficial in assessing the 
diagnosis and/or etiology of any current disabilities 
manifested by joint pain, sinus problems, and pulmonary 
problems, and for a somatoform disorder.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  The examinations should include all necessary 
and appropriate diagnostic tests, and should include full 
review of the claims folder.  Medical expertise informed by 
full review of the history and appropriate testing and 
examination is required.

As the case must be remanded for the foregoing reasons, an 
additional VA examination would also be helpful as to 
determining the current degree of impairment resulting from 
the veteran's service-connected irritable bowel syndrome.  
See Green v. Derwinski, 1 Vet. App. 121 (1991) (fulfillment 
of the statutory duty to assist "includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one").  

Finally, in March 1998 the RO awarded an increased disability 
rating of 20 percent for the veteran's service-connected 
mechanical low back pain.  The veteran submitted a notice of 
disagreement with the RO's decision in August 1998.  
Therefore, the veteran is owed a statement of the case on 
this issue, so that he may perfect an appeal if he continues 
to take issue with the claim.  See 38 C.F.R. §§ 19.29, 19.30, 
19.31 (2000); see also 38 U.S.C.A. § 7105(a), (d) (West 1991) 
("Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished . . . ."); 38 C.F.R. 
§§ 20.101, 20.200 (2000); see also Bernard v. Brown, 4 Vet. 
App. 384, 390 (1993) (38 U.S.C.A. § 7105 establishes a series 
of very specific, sequential, procedural steps that must be 
carried out by a claimant and the RO before a claimant may 
secure appellate review by the Board.)  

Accordingly, while the Board regrets the delay, these claims 
are REMANDED to the RO for the following:

1.  Request that the veteran provide a 
list of those from whom he has received 
medical treatment since his discharge 
from service, to include those from whom 
he has received treatment for a 
somatoform disorder; sinus, pulmonary, 
and joint disabilities; and service-
connected irritable bowel syndrome.  The 
veteran should provide the complete 
names, addresses, and approximate dates 
of treatment, and signed releases so the 
RO may request his treatment records.  
Associate all records received with the 
claims file.  If any request for private 
treatment records is unsuccessful, notify 
the veteran and his representative so 
that he may obtain and present his 
treatment records, in keeping with his 
ultimate responsibility to present 
evidence in support of his claim.

2.  Ask the veteran to provide the names 
of all VA medical centers from which he 
has received treatment for the foregoing 
conditions since 1995, as well as the 
approximate dates of treatment.  When the 
veteran has provided this information, 
obtain and associate with the claims file 
all VA treatment records since service.  
In particular, the veteran has received 
treatment from the Bay Pines VAMC, and 
those records should be associated with 
the file.  All records maintained are to 
be requested, to include examination 
reports, treatment records, biopsy 
reports, laboratory test results, 
radiographic studies, progress notes, and 
hospitalization records.  If a facility 
from which records are requested does not 
have any records, or the records have 
been transferred to another location, 
that information should be provided to 
the RO so that appropriate follow-up may 
be made.

3.  Once the foregoing development has been 
accomplished to the extent possible, and the 
medical records have been associated with the 
claims file, afford the veteran an 
appropriate VA examination in order to 
determine the exact nature of any current 
disabilities manifested by sinus and 
pulmonary problems.  The claims folder and a 
copy of this remand are to be made available 
to the examiner prior to the examination, and 
the examiner is asked to indicate that he or 
she has reviewed the claims folder. 

The examiner should render diagnoses of 
all current disabilities manifested by 
sinus and pulmonary problems.  All 
necessary tests in order to determine the 
correct diagnoses as determined by the 
examiner are to be done, i.e., sinus 
series, chest x-ray, pulmonary function 
tests (PFTs), etc.  If no such disorders 
are found, the examiner should so state.  
What is the significance of the findings 
of the minimal obstructive lung defect 
noted of PFTs in October 1997?

If there are any objective indications of 
pulmonary or sinus problems that cannot 
be attributed to any organic or 
psychological cause, the examiner should 
so state.  The examiner should identify 
any abnormal symptoms, abnormal physical 
finding, and abnormal laboratory test 
results that cannot be attributed to a 
known clinical diagnosis.  

The examiner should also render and 
opinion concerning the date of onset and 
etiology of any current sinus and 
pulmonary problems.  Is it as least as 
likely as not that any current sinus or 
pulmonary disorder was incurred during 
service and/or is related to an in-
service disease or injury?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the conditions at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

4.  Afford the veteran an appropriate VA 
examination in order to determine the exact 
nature of any current disability manifested 
by joint pain.  The claims folder and a copy 
of this remand are to be made available to 
the examiner prior to the examination, and 
the examiner is asked to indicate that he or 
she has reviewed the claims folder. 

The examiner should render diagnoses of 
all current disabilities manifested by 
joint pain (i.e., ankles, knees, elbows, 
shoulders, hips).  All necessary tests in 
order to determine the correct diagnoses 
as determined by the examiner are to be 
done, i.e., joints x-rays.  If no such 
disorders are found, the examiner should 
so state. 

If there are any objective indications of 
joint problems or joint pain that cannot 
be attributed to any organic or 
psychological cause, the examiner should 
so state.  The examiner should identify 
any abnormal symptoms, abnormal physical 
finding, and abnormal laboratory test 
results that cannot be attributed to a 
known clinical diagnosis.  

The examiner should also render and 
opinion concerning the date of onset and 
etiology of any current joint disorder.  
Is it as least as likely as not that any 
current joint disorder was incurred 
during service and/or is related to an 
in-service disease or injury?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

5.  Afford the veteran an appropriate VA 
examination in order to determine the date of 
onset and etiology of the veteran's 
undifferentiated somatoform disorder.  The 
claims folder and a copy of this remand are 
to be made available to the examiner prior to 
the examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder. 

The examiner should render an opinion 
concerning the date of onset and etiology 
of the veteran's undifferentiated 
somatoform disorder.  Is it as least as 
likely as not that the undifferentiated 
somatoform disorder was incurred during 
active service and/or is related to 
active service?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

6.  Afford the veteran a comprehensive VA 
examination to ascertain the current 
severity of his service-connected 
irritable bowel syndrome.  The claims 
folder and a copy of this remand are to be 
made available to the examiner prior to 
the examination, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  All tests deemed 
necessary by the examiner are to be 
performed.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected irritable bowel 
syndrome.  The examiner should state 
whether the veteran has a severe 
disability, with diarrhea, or alternating 
diarrhea and constipation, with more or 
less constant abdominal distress.  
38 C.F.R. § 4.114, Diagnostic Code 7319 
(2000).

Any indications that the veteran's 
complaints or symptomatology are not in 
accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by a specialist is 
determined to be warranted in order to 
evaluate the conditions in issue, such 
testing or examination is to be 
accomplished.

7.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the reports do not include adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  Review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

9.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  Concerning the 
irritable bowel syndrome claim, review 
the evidence of record at the time of the 
March 1998 rating decision that was 
considered in assigning the original 
disability rating for this condition, 
then consider all the evidence of record 
to determine whether the facts showed 
that the veteran was entitled to a higher 
disability rating for irritable bowel 
syndrome at any period of time since his 
original claim.  See Fenderson v. West, 
12 Vet. App. 119 (1999). 

	10.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

11.  Finally, prepare a statement of the 
case on the issue of entitlement to an 
increased rating for service-connected 
mechanical low back pain that includes a 
summary of the evidence and a summary of 
the applicable laws and regulations, with 
a discussion of how the laws and 
regulations affect the determination.  
Notify the veteran of the time limit 
within which he must respond in order to 
perfect an appeal of this claim to the 
Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

